Exhibit 10.3

COMPOSITE AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

(Inclusive of Plan amendments dated June 7, 2012 and October 25, 2012 and the
full text of the Plan)

 

1. PURPOSE.

The purpose of the Amedisys, Inc. 2008 Omnibus Incentive Compensation Plan (the
“Plan”) is to promote the interests of Amedisys, Inc., a Delaware corporation
(the “Company”) and its stockholders by (i) attracting and retaining key
officers, employees, and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its stockholders. Toward this objective, the
Committee may grant stock options, SAR, Stock Awards, cash bonuses and other
incentive awards to Employees of the Company and its Subsidiaries and Affiliates
on the terms and subject to the conditions set forth in the Plan. In addition,
this Plan is intended to enable the Company to effectively attract, retain and
reward Outside Directors by providing for grants of Outside Director Awards to
Outside Directors. No Award under this Plan (or modification thereof) shall
provide for deferral of compensation that does not comply with Section 409A of
the Code unless the Committee, at the time of grant, specifically provides that
the Award is not intended to comply with Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, if one or more of
the payments or benefits received or to be received by a Participant pursuant to
an Award would cause the Participant to incur any additional tax or interest
under Section 409A of the Code, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.

 

2. DEFINITIONS.

2.1 “Affiliate” means any entity (other than the Company and any Subsidiary)
that is designated by the Board as a participating employer under the Plan,
provided that the Company directly or indirectly owns at least 20% of the
combined voting power of all classes of stock of that entity or at least 20% of
the ownership interests in that entity.

2.2 “Award” means any form of Option, SAR, Stock Award, Restricted Share Unit,
cash bonus or other incentive award granted under the Plan, whether singly, in
combination, or in tandem, to a Participant by the Committee pursuant to terms,
conditions, restrictions and limitations, if any, as the Committee may establish
by the Award Notice or otherwise.

2.3 “Award Notice” means a written notice from the Company to a Participant that
establishes the terms, conditions, restrictions, and limitations applicable to
an Award in addition to those established by the Plan and by the Committee’s
exercise of its administrative powers. In the event of a conflict between the
terms of the Plan and any Award Notice, the terms of the Plan shall prevail. The
Committee shall, subject to applicable law, determine the date an Award is
deemed to be granted. The Committee or, except to the extent prohibited under
applicable law, its delegate(s) may establish the terms of agreements or other
documents evidencing Awards under this Plan and may, but need not, require as a
condition to any such agreement’s or document’s effectiveness that such
agreement or document be executed by the Participant, including by electronic
signature or other electronic indication of acceptance, and that such
Participant agree to such further terms and conditions as specified in such
agreement or document.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means matters which, in the judgment of the Committee, constitute
any one or more of the following: (i) intoxication while on the job; (ii) theft
or dishonesty in the conduct of the Company’s business; (iii) willful neglect or
negligence in the management of the Company’s business, or violation of Company
race or gender anti-harassment policies; (iv) violence that results in personal
injury; or (v) conviction of a crime involving moral turpitude. Any
determination of Cause for purposes of the Plan or any Award shall be made by
the Committee in its sole discretion. Any such determination shall be final and
binding on a Participant.



--------------------------------------------------------------------------------

2.6 “Change In Control” means the happening of any of the following:

 

  a. any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary, or any
employee benefit plan of the Company or any Subsidiary, becomes the beneficial
owner of the Company’s securities having 50% or more of the combined voting
power of the then outstanding securities of the Company that may be cast for the
election of directors of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or

 

  b. as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, after the transaction less than a
majority of the combined voting power of the then outstanding securities of the
Company, or any successor corporation or cooperative or entity, entitled to vote
generally in the election of the directors of the Company, or other successor
corporation or other entity, are held in the aggregate by the holders of the
Company’s securities who immediately prior to the transaction had been entitled
to vote generally in the election of directors of the Company; or

 

  c. during any period of 2 consecutive years, individuals who at the beginning
of the period constitute the Board cease for any reason to constitute at least a
majority of the Board, unless the election, or the nomination for election by
the Company’s stockholders, of each director of the Company first elected during
the relevant 2-year period was approved by a vote of at least 2/3 of the
directors of the Company then still in office who were directors of the Company
at the beginning of that period.

2.7 “Change In Control Price” means the closing price (or, if the shares are not
traded on an exchange, the last sale price or closing “asked” price) per share
paid for the purchase of Common Stock in a national securities market on the
date the Change In Control occurs.

2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.9 “Committee” means the Compensation Committee of the Board, or any other
committee designated by the Board, authorized to administer the Plan under
Section 3 of this Plan. The Committee shall consist of not less than 2 members
who shall be appointed by, and shall serve at the pleasure of, the Board. The
directors appointed to serve on the Committee shall be: (i) “independent” within
the meaning of the listing standards of any securities exchange or automated
quotation system upon which the Common Stock is listed or quoted;
(ii) “non-employee directors” (within the meaning of Rule 16b-3 under the
Exchange Act); and (iii) “outside directors” (within the meaning of Code
Section 162(m) and its related regulations). However, the mere fact that a
Committee member fails to qualify under any of the foregoing requirements shall
not invalidate any Award made by the Committee if the Award is otherwise validly
made under the Plan.

2.10 “Common Stock” means the $0.001 par value common stock of the Company.

2.11 “Company” means Amedisys, Inc. or any successor.

2.12 “Consultant” shall mean any consultant to the Company or its Subsidiaries
or Affiliates.

2.13 “Covered Employee” means an individual who is, with respect to the Company,
an individual defined in Code Section 162(m)(3).

2.13 “Director” means an individual who is, a member of the Board.

2.14 “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained by the Company or if applicable, most recently
maintained, by the Company or if applicable, a Subsidiary or Affiliate, for the
Participant, whether or not that Participant actually receives disability
benefits under

 

2



--------------------------------------------------------------------------------

the plan or policy. If no long-term disability plan or policy was ever
maintained on behalf of Participant or if the determination of Disability
relates to an Incentive Stock Option, Disability means Permanent and Total
Disability as defined in Section 22(e)(3) of the Code. In a dispute, the
determination whether a Participant has suffered a Disability will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which that Disability relates.

2.15 “Effective Date” is defined in Section 6.

2.16 “Employee” means an employee or prospective employee of the Company, a
Subsidiary or an Affiliate.

2.17 “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time.

2.18 “Exercise Price” means the purchase price payable to purchase one Share
upon the exercise of an Option or the price by which the value of a SAR shall be
determined upon exercise, pursuant to Section 2.30.

2.19 “Fair Market Value” with respect to the Common Stock, as of any given date,
unless otherwise determined by the Committee in good faith, means the reported
closing sale price of a share of Common Stock on the automated quotation system
or other market or exchange that is the principal trading market for the Common
Stock, or if no sale of a share of Common Stock is so reported on that date, the
fair market value of a share of Common Stock as determined by the Committee in
good faith.

2.20 “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and includes
adoptive relationships.

2.21 “Incentive Stock Option” means an option to purchase Common Stock from the
Company that is granted under Section 8 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.
To the extent the aggregate Fair Market Value (determined at the time the
Incentive Stock Option is granted) of the Common Stock with respect to which all
Incentive Stock Options are exercisable for the first time by an Employee during
any calendar year (under all plans described in subsection (d) of Section 422 of
the Code of the Employee’s employer corporation and its parent and Subsidiaries)
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options.

2.22 “Non-Qualified Stock Option” shall mean an option to purchase Common Stock
from the Company that is granted under Section 8 or 23 of the Plan and is not
intended to be an Incentive Stock Option.

2.23 “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

2.24 “Outside Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary or Affiliate of the Company.

2.25 “Outside Director Award” means either a Director Option or a Director Stock
Award or combination thereof awarded to an Outside Director under Section 23.

2.26 “Participant” means any individual to whom an Award has been granted by the
Committee under this Plan.

2.27 “Qualified Performance-Based Award” means (i) any Option or SAR granted
under the Plan, or (ii) any other Award that is intended to qualify for the
Section 162(m) Exemption and is made subject to performance goals based on
Qualified Performance Measures as set forth in Section 12.

2.28 “Qualified Performance Measures” means 1 or more of the performance
measures listed in Section 12.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

 

3



--------------------------------------------------------------------------------

2.29 “Restricted Share Unit” means a bookkeeping entry used by the Company to
record and account for the grant of an Award of restricted Common Stocks under
Section 10 of the Plan until the Award is paid, canceled, forfeited or
terminated, as the case may be.

2.30 “SAR” is an Award that shall entitle the recipient to receive, with respect
to each share of Common Stock encompassed by the exercise of the SAR, a payment
equal to the excess of the Fair Market Value on the date of exercise over the
Fair Market Value on the date of grant.

2.31 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

2.32 “Section 162(m) Cash Maximum” means $5 million.

2.33 “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

2.34 “Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

2.35 “Section 16 Insider” means a Participant who is subject to the reporting
requirements of Section 16 as a result of the Participant’s position with the
Company.

2.36 “Stock Award” means an Award granted pursuant to Section 10 in the form of
shares of Common Stock or restricted shares of Common Stock.

2.37 “Subsidiary” means a corporation or other business entity in which the
Company directly or indirectly has an ownership interest of 50% or more.

 

3. ADMINISTRATION.

The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to: (a) interpret the Plan; (b) establish any rules and
regulations it deems necessary for the proper operation and administration of
the Plan; (c) select persons to become Participants and receive Awards under the
Plan; (d) determine the form of an Award, whether an Option, SAR, Stock Award,
cash bonus, or other incentive award established by the Committee, the number of
shares subject to the Award, all the terms, conditions, restrictions and
limitations, if any, of an Award, including the time and conditions of exercise
or vesting, and the terms of any Award Notice; (e) determine whether Awards
should be granted singly, in combination or in tandem; (f) grant waivers of Plan
terms, conditions, restrictions and limitations; (g) accelerate the vesting,
exercise or payment of an Award or the performance period of an Award in the
event of a Participant’s termination of employment or when that action or
actions would be in the best interests of the Company; (h) establish such other
types of Awards, besides those specifically enumerated in Section 2.2, which the
Committee determines are consistent with the Plan’s purpose; and (i) take all
other action it deems necessary or advisable for the proper operation or
administration of the Plan. Subject to Section 20, the Committee also shall have
the authority to grant Awards in replacement of Awards previously granted under
the Plan or any other executive compensation plan of the Company or a
Subsidiary. All determinations of the Committee shall be made by a majority of
its members, and its determinations shall be final, binding and conclusive on
all persons, including the Company and Participants. The Committee, in its
discretion, may delegate its authority and duties under the Plan to the Chief
Executive Officer or to other senior officers of the Company under conditions
and limitations the Committee may establish; however, only the Committee may
select, grant, and establish the terms of Awards to Section 16 Insiders or
Covered Employees, and only the Board shall have the authority to grant and
establish the terms of awards under Section 23.

 

4. ELIGIBILITY.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 23.

 

4



--------------------------------------------------------------------------------

5. NUMBER OF SHARES AVAILABLE.

Subject to adjustment as provided in Section 16 of the Plan, the maximum number
of shares of Common Stock that shall be available for grant of Awards under the
Plan (including incentive stock options) during its term shall not exceed
3,962,459 shares. Any shares of Common Stock related to Awards that are settled
in cash in lieu of Common Stock shall be available again for grant under the
Plan. Similarly, any shares of Common Stock related to Awards that terminate by
expiration, forfeiture, cancellation or otherwise without the issuance of the
related shares or are exchanged with the Committee’s permission for Awards not
involving Common Stock, shall be available again for grant under the Plan.
Finally, and notwithstanding the foregoing and subject to adjustment as provided
in Section 16 of the Plan, the maximum number of shares of Common Stock with
respect to which Awards may be granted under the Plan shall be increased by the
number of shares of Common Stock with respect to which options or other awards
were granted under either the Company’s 1998 Stock Option Plan (the “1998 Plan”)
or the Directors Stock Option Plan (the “Directors Plan”) as of the record date
for the meeting of stockholders to approve this Plan, but which thereafter
terminate, expire unexercised or are settled for cash, forfeited or cancelled
without the delivery of Common Stock under the terms of the 1998 Plan or the
Directors Plan (but shall not include shares of Common Stock cancelled on
settlement of options or SARs in payment of the exercise price thereof or shares
of Common Stock withheld to pay taxes); and any such shares shall again be
available for grant as Awards under this Plan. Notwithstanding any provision in
the Plan to the contrary, and subject to adjustment as provided in Section 16
hereof, no Participant may receive Options, SARs, Stock Awards or Restricted
Share Units under the Plan during any one calendar year under the Plan that,
taken together, relate to more than 500,000 shares of Common Stock. For purposes
of this limitation, forfeited, canceled or repriced shares granted to a
Participant in any given calendar year shall continue to be counted against the
maximum number of shares that may be granted to that Participant in that
calendar year. The shares of Common Stock available for issuance under the Plan
may be authorized and unissued shares. With the exception of Qualified
Performance-Based Awards, which are subject to a minimum one-year vesting
period, no more than 10% of the total number of shares authorized for delivery
under the Plan may be granted as SARs, Stock Awards or Restricted Share Units
which vest within one year after the date of grant. With respect to such Awards
in excess of 10% of the Shares authorized for delivery under the Plan, the
vesting period must exceed one year, with no more than one-third of the shares
becoming vested at the end of each of the twelve-month periods following the
date of grant.

 

6. EFFECTIVE DATE; TERM.

The Plan shall become effective January 2008 (the “Effective Date”), provided
that within one year of the Effective Date, the Plan shall have been approved by
at least a majority vote of stockholders voting in person or by proxy at a duly
held stockholders’ meeting, or if the provisions of the corporate charter,
by-laws or applicable state law prescribes a greater degree of stockholder
approval for this action, the approval by the holders of that percentage, at a
duly held meeting of stockholders. No Awards or Outside Director Awards shall be
exercisable or payable before the Plan becomes effective. This Plan shall remain
in effect until terminated by action of the Board.

 

7. PARTICIPATION.

The Committee shall select, from time to time, Participants from those Employees
and Consultants who, in the opinion of the Committee, can further the Plan’s
purposes. Once a Participant is selected, the Committee shall determine the type
or types of Awards to be made to the Participant and shall establish in the
related Award Notices the terms, conditions, restrictions and limitations, if
any, applicable to the Awards in addition to those set forth in the Plan and the
administrative rules and regulations issued by the Committee.

 

8. STOCK OPTIONS.

8.1 Grants. Awards may be granted in the form of Options. Options may be
Incentive Stock Options, other tax-qualified stock options, or Non-Qualified
Stock Options, or a combination of any of those.

8.2 Terms and Conditions of Options. An Option shall be exercisable in whole or
in such installments and at the times determined by the Committee. The Committee
also shall determine the performance or other conditions, if any, which must be
satisfied before all or part of an Option may be exercised. The price at which
Common Stock may be purchased upon exercise of a stock option shall be
established by the Committee, but such

 

5



--------------------------------------------------------------------------------

price shall not be less than 110% of the Fair Market Value of the Common Stock
on the date the Option is granted in the case of Incentive Stock Options when
the Employee to whom the option is to be granted owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of any of its Subsidiaries (a “Ten Percent Owner”), and in the case of all
Options other than Incentive Stock Options, not less than 100% of the Fair
Market Value of the Common Stock on the date the Option is granted. Each Option
shall expire not later than 10 years (or, in the case of an Incentive Stock
Option granted to a Ten Percent Owner, not later than 5 years) from its date of
grant.

8.3 Restrictions Relating to Incentive Stock Options. Incentive Stock Options
shall, in addition to being subject to all applicable terms, conditions,
restrictions and limitations established by the Committee, comply with
Section 422 of the Code. Accordingly, Incentive Stock Options may only be
granted to Employees who are employees of the Company or a Subsidiary, and the
aggregate market value (determined at the time the option was granted) of the
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year (under the Plan or any
other plan of the Company or any of its Subsidiaries) shall not exceed $100,000
(or other limit required by the Code). Except with respect to Ten Percent
Owners, each Incentive Stock Option shall expire not later than 10 years from
its date of grant.

8.4 Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, establish other terms, conditions, restrictions and
limitations, if any, on any Option, provided they are not inconsistent with the
Plan.

8.5 Exercise. The Committee shall determine the methods by which the Exercise
Price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including “cashless
exercise” arrangements, so long as they do not in any way conflict with the
requirements of applicable law), and the methods by which shares of Common Stock
shall be delivered or deemed to be delivered by Participants. If, however,
shares of Common Stock are used to pay the Exercise Price of an Option, those
shares must have been held by the Participant for at least 6 months (or any
shorter or longer period necessary to avoid a charge to the Company’s earnings
for financial reporting purposes).

 

9. STOCK APPRECIATION RIGHTS.

9.1 Grants. Awards may be granted in the form of SARs. The SAR may be granted in
tandem with all or a portion of a related Option under the Plan (“Tandem SARs”),
or may be granted separately (“Freestanding SARs”). A Tandem SAR may be granted
either at the time of the grant of the related Option or at any time thereafter
during the term of the Option. In the case of SARs granted in tandem with
Options granted prior to the grant of the SARs, the appreciation in value is the
difference between the option price of the related stock option and the Fair
Market Value of the Common Stock on the date of exercise.

9.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable to
the extent, and only to the extent, that the related Option is exercisable, and
the “exercise price” of that SAR (the base from which the value of the SAR is
measured at its exercise) shall be the Exercise Price under the related Option.
If a related Option is exercised as to some or all of the shares of Common Stock
covered by the Award, the related Tandem SAR, if any, shall be canceled
automatically to the extent of the number of shares of Common Stock covered by
the Option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares of Common Stock covered by the Award, the related Option shall be
canceled automatically to the extent of the number of shares of Common Stock
covered by the exercise.

9.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable in whole or in the installments and at the times determined by the
Committee. Freestanding SARs shall have a term specified by the Committee, in no
event to exceed 10 years. The Exercise Price of a Freestanding SAR shall also be
determined by the Committee; however, that price shall not be less than 100% of
the Fair Market Value on the date of grant of the Freestanding SAR of the number
of shares of Common Stock to which the Freestanding SAR relates. The Committee
also shall determine the Qualified Performance Measures or other conditions, if
any, that must be satisfied before all or part of a Freestanding SAR may be
exercised.

 

6



--------------------------------------------------------------------------------

9.4 Deemed Exercise. The Committee may provide that an SAR shall be deemed to be
exercised at the close of business on the scheduled expiration date of the
affected SAR if at that time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of the SAR.

9.5 Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and
limitations, if any, of any SAR Award, provided they are not inconsistent with
the Plan.

 

10. STOCK AWARDS AND RESTRICTED STOCK UNITS.

10.1 Grants. Awards may be granted in the form of Stock Awards and Restricted
Stock Units. Stock Awards and Restricted Stock Units shall be awarded in such
numbers and at such times during the term of the Plan as the Committee shall
determine. Stock Awards shall be made in actual shares of Common Stock.

10.2 Award Restrictions. Stock Awards and Restricted Stock Units shall be
subject to terms, conditions, restrictions, and limitations, if any, the
Committee deems appropriate including, without limitation, restrictions on
transferability and continued employment of the Participant. The Committee also
shall determine the Qualified Performance Measures or other conditions, if any,
that must be satisfied before all or part of the applicable restrictions lapse.
The Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Stock Awards and Restricted Share Unit
Awards.

10.3 Rights as Stockholder. During the period in which any restricted shares of
Common Stock are subject to restrictions imposed pursuant to Section 10.2, the
Participant to whom restricted shares have been awarded shall generally have the
rights and privileges of a stockholder as to such Common Stock, , including the
right to receive dividends and the right to vote such shares, subject to the
following restrictions: (i) the Participant shall not be entitled to delivery of
the stock certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the Award Notice
with respect to such Common Stock; (ii) none of the Common Stock represented by
the Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the shares of
Common Stock subject to the Award shall be forfeited and all rights of the
Participant to such Common Stock shall terminate, without further obligation on
the part of the Company, unless the Participant remains in the continuous
employment of the Company for the entire restricted period in relation to which
such shares of Common Stock were granted and unless any other restrictive
conditions relating to the restricted Share Award are met. Unless otherwise
provided in the applicable Award Notice, any shares of Common Stock, any other
securities of the Company and any other property (except for cash dividends)
distributed with respect to the Common Stock subject to restricted Share Awards
shall be subject to the same restrictions, terms and conditions as such
restricted Share Award including the right vote such Common Stock. Cash
dividends with respect to the Common Stock subject to a restricted Share Award
shall be currently paid to the Participant.

10.4 Evidence of Award. Subject to Section 10.5, any Stock Award granted under
the Plan shall be evidenced by issuance of a stock certificate or certificates
or, in the discretion of the Committee, through issuance of instructions to the
Company’s transfer agent to issue the shares of Common Stock subject to the
Award in book-entry (uncertificated) form on the books and records of the
transfer agent through the Direct Registration System (“DRS”) or any successor
system. Any Restricted Stock Unit shall be evidenced by an Award Notice that
sets forth any other terms, conditions, restrictions and limitations, if any,
established by the Committee with respect to any Restricted Stock Unit Award
that are consistent with the terms of the Plan.

10.5 Delivery of Shares and Transfer Restrictions. Upon issuance of a
certificate evidencing a restricted Share Award, such certificate shall be held
by the Company or any custodian appointed by the Company for the account of the
Participant subject to the terms and conditions of the Plan, and shall bear such
a legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. Unless otherwise provided in the applicable Award
Notice, the grantee shall have all rights of a stockholder with respect to the
Restricted Shares Upon the issuance of a restricted Share Award in book entry
form, the Company’s transfer agent shall be apprised of and shall duly note any
restrictions such as those set forth above that are applicable to the restricted
Share Award.

 

7



--------------------------------------------------------------------------------

10.6 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Notice relating to the restricted Share
Award or in the Plan shall lapse as to the restricted shares of Common Stock
subject thereto, and either: (i) a stock certificate for the appropriate number
of shares of Common Stock, free of the restrictions and restricted stock legend,
shall be delivered to the Participant or the Participant’s beneficiary or
estate, as the case may be; or (ii) in the event the Share Award was evidenced
in book entry form, the Company’s transfer agent shall be notified of the lapse
and or termination of the restrictions and to remove all references thereto in
its books and records.

10.7 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a share of Common Stock. Restricted
Share Units shall be paid in cash, Shares, other securities or other property,
as determined in the sole discretion of the Committee, upon the lapse of the
restrictions applicable thereto, or otherwise in accordance with the applicable
Award Notice. Unless otherwise provided in the applicable Award Notice, a
Participant shall receive dividend rights in respect of any vested Restricted
Stock Units at the time of any payment of dividends to stockholders on the
Common Stock. The amount of any such dividend right shall equal the amount that
would be payable to the Participant as a stockholder in respect of a number of
shares of Common Stock equal to the number of vested Restricted Stock Units then
credited to the Participant. Other than pursuant to Section 15 (but no transfers
for consideration shall be permitted), Restricted Share Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of, and all Restricted Share Units and all rights of the grantee to such
Restricted Share Units shall terminate, without further obligation on the part
of the Company, unless the Participant remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.

 

11. PLAN CASH BONUSES.

While cash bonuses may be granted at any time outside this Plan, cash awards may
also be granted in addition to other Awards granted under the Plan and in
addition to cash awards made outside of the Plan. Subject to the provisions of
the Plan, the Committee shall have authority to determine the persons to whom
cash bonuses under the Plan shall be granted and the amount, terms and
conditions of those cash bonuses. Notwithstanding anything to the contrary in
this Plan, no Covered Employee shall be eligible to receive a cash bonus granted
under the Plan in excess of the Section 162(m) Cash Maximum in any fiscal year;
no cash bonus shall be granted pursuant to this Plan to any Covered Employee
unless the cash bonus constitutes a Qualified Performance-Based Award, and no
cash bonus awarded pursuant to the Plan shall be paid later than 2 1/2 months
after the end of the calendar year in which such bonus was earned.

 

12. PERFORMANCE GOALS FOR CERTAIN SECTION 162(m) AWARDS.

12.1 162(m) Exemption. This Plan shall be operated to ensure that all stock
options and SARs granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption.

12.2 Qualified Performance-Based Awards. When granting any Award other than
stock options or SARs, the Committee may designate the Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to that Award, and the Committee wishes the
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee shall establish performance goals for the Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Performance Measures, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of a Subsidiary or a division, region, department or function within the Company
or a Subsidiary:

 

  (1) return on capital, equity, or assets (including economic value created),

 

  (2) productivity or operating efficiencies,

 

  (3) cost improvements,

 

8



--------------------------------------------------------------------------------

  (4) cash flow,

 

  (5) sales revenue growth,

 

  (6) net income, earnings per share, or earnings from operations,

 

  (7) quality,

 

  (8) customer satisfaction,

 

  (9) comparable store sales,

 

  (10) stock price or total stockholder return,

 

  (11) EBITDA or EBITDAR,

 

  (12) after tax operating income,

 

  (13) book value per Share,

 

  (14) debt reduction,

 

  (15) strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals and goals relating
to acquisitions or divestitures, or

 

  (16) any combination of the foregoing.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Common Stock outstanding, or to assets or
net assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 12.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year. Measurement of the
Company’s performance against the goals established by the Committee shall be
objectively determinable, and to the extent goals are expressed in standard
accounting terms, performance shall be measured according to generally accepted
accounting principles as in existence on the date on which the performance goals
are established and without regard to any changes in those principles after that
date.

12.3 Performance Goal Conditions. Each Qualified Performance-Based Award (other
than an Option or SAR) shall be earned, vested and payable (as applicable) only
upon the achievement of performance goals established by the Committee based
upon one or more of the Qualified Performance Measures, together with the
satisfaction of any other conditions, such as continued employment, the
Committee may determine to be appropriate; however, (i) the Committee may
provide, either in connection with the grant of an Award or by later amendment,
that achievement of the performance goals will be waived upon the death or
Disability of the Participant, and (ii) the provisions of Section 23 shall apply
notwithstanding this sentence.

12.4 Certification of Goal Achievement. Any payment of a Qualified
Performance-Based Award granted with performance goals shall be conditioned on
the written certification of the Committee in each case that the performance
goals and any other material conditions were satisfied. Except as specifically
provided in Section 12.3, no Qualified Performance-Based Award may be amended,
nor may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Performance Measures or to increase the amount payable under, or the
value of, the Award, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

9



--------------------------------------------------------------------------------

13. PAYMENT OF AWARDS.

At the discretion of the Committee, payment of Awards may be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property the Committee shall determine. In addition, payment of Awards may
include terms, conditions, restrictions and limitations, if any, the Committee
deems appropriate, including, in the case of Awards paid in the form of Common
Stock, restrictions on transfer and forfeiture provisions.

 

14. TERMINATION OF EMPLOYMENT.

If a Participant’s employment with the Company or a Subsidiary or Affiliate
terminates for Cause or for a reason other than death, Disability, retirement,
or any other approved reason, then, to the maximum extent allowed by applicable
law, all unexercised, unvested, unearned, and unpaid Awards, including without
limitation, Awards earned but not yet paid, shall be canceled or forfeited, as
the case may be, unless the Participant’s Award Notice provides otherwise. The
Committee shall have the authority to promulgate rules and regulations to
(i) determine what events constitute Disability, retirement or termination for
an approved reason for purposes of the Plan, and (ii) determine the treatment of
a Participant under the Plan in the event of a Participant’s death, Disability,
retirement or termination for an approved reason.

 

15. NO ASSIGNMENT.

No Awards (other than unrestricted Stock Awards) or any other payment under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer
(except by will or the laws of descent and distribution), assignment, pledge, or
encumbrance; however, the Committee may (but need not) permit other transfers
where the Committee concludes that transferability (i) does not result in
accelerated taxation, (ii) does not cause any option intended to be an incentive
stock option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any state or federal
securities laws applicable to transferable Awards. During the lifetime of the
Participant no Award shall be payable to or exercisable by anyone other than the
Participant to whom it was granted, other than (a) the duly appointed
conservator or other lawfully designated representative of the Participant in
the case of a permanent Disability involving a mental incapacity or (b) the
transferee in the case of an Award transferred in accordance with the preceding
sentence.

 

16. CAPITAL ADJUSTMENTS.

The number and price of shares of Common Stock covered by each Award and Outside
Director Award and the total number of shares of Common Stock that may be
awarded under the Plan shall be proportionately adjusted to reflect any stock
dividend, stock split or share combination of the Common Stock or any
recapitalization of the Company. In the event of any merger, consolidation,
reorganization, liquidation or dissolution of the Company, or any exchange of
shares involving the Common Stock, any Award or Outside Director Award granted
under the Plan shall automatically be deemed to pertain to the securities and
other property to which a holder of the number of shares of Common Stock covered
by the Award or Outside Director Award would have been entitled to receive in
connection with any such event. The Committee shall have the sole discretion to
make all interpretations and determinations required under this section to the
extent it deems equitable and appropriate. It is the intent of any such
adjustment that the value of the Awards or Outside Director Awards held by the
Participants or Outside Directors, as the case may be, immediately following the
change is the same as that value immediately prior to the change.

 

17. WITHHOLDING TAXES.

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of this
Plan. With respect to withholding required upon any taxable event, the Company

 

10



--------------------------------------------------------------------------------

may elect in its discretion, and Participants may elect, subject to the approval
of the Committee, to satisfy the withholding requirement, in whole or in part,
by withholding or having the Company withhold shares of Common Stock having a
Fair Market Value on the date the tax is to be determined equal to (and shall
not exceed) the minimum statutory total tax which could be imposed on the
transaction. All elections by Participants shall be irrevocable, made in
writing, and signed by the Participant.

 

18. REGULATORY APPROVALS AND LISTINGS.

Notwithstanding anything contained in the Plan to the contrary, the Company
shall have no obligation to issue or deliver certificates of Common Stock
evidencing Stock Awards or any other Award resulting in the payment of shares of
Common Stock prior to (a) the obtaining of any approval from any governmental
agency which the Company shall, in its sole discretion, determine to be
necessary or advisable, (b) the admission of the shares to quotation or listing
on the automated quotation system or stock exchange on which the Common Stock
may be listed, and (c) the completion of any registration or other qualification
of the shares under any State or Federal law or ruling of any governmental body
that the Company shall, in its sole discretion, determine to be necessary or
advisable.

 

19. PLAN AMENDMENT.

Except as provided in Section 22, the Board or the Committee may, at any time
and from time to time, suspend, amend, modify, or terminate the Plan without
stockholder approval; however, if an amendment to the Plan would, in the
reasonable opinion of the Board or the Committee, either (i) result in repricing
stock options or otherwise increase the benefits accruing to Participants or
Outside Directors, (ii) increase the number of shares of Common Stock issuable
under the Plan, or (iii) modify the requirements for eligibility, then that
amendment shall be subject to stockholder approval; and, the Board or Committee
may condition any amendment or modification on the approval of stockholders of
the Company if that approval is necessary or deemed advisable to (i) permit
Awards to be exempt from liability under Section 16(b), (ii) to comply with the
listing or other requirements of an automated quotation system or stock
exchange, or (iii) to satisfy any other tax, securities or other applicable
laws, policies or regulations.

 

20. AWARD AMENDMENTS.

Except as provided in Section 22, the Committee may amend, modify or terminate
any outstanding Award or Outside Director Award without approval of the
Participant or Outside Director, as applicable; however:

 

  a. subject to the terms of the applicable Award Notice, an amendment,
modification or termination shall not, without the Participant’s or Outside
Director’s consent, as applicable, reduce or diminish the value of the Award or
Outside Director Award determined as if the Award or Outside Director Award had
been exercised, vested, cashed in (at the spread value in the case of stock
options or SARs) or otherwise settled on the date of that amendment or
termination;

 

  b. the original term of any stock option or SAR may not be extended without
the prior approval of the stockholders of the Company;

 

  c. except as otherwise provided in Section 16 of the Plan, the exercise price
of any outstanding stock option or SAR may not be reduced, directly or
indirectly, and outstanding stock options or SARs may not be cancelled in
exchange for cash or replaced by other awards or stock options or SARs with an
exercise price that is less than the exercise price of the cancelled stock
options or SARs, without the prior approval of the stockholders of the Company;
and.

 

  d. no termination, amendment, or modification of the Plan shall adversely
affect any Award or Outside Director Awards previously granted under the Plan,
without the written consent of the affected Participant or Outside Director.

 

11



--------------------------------------------------------------------------------

21. GOVERNING LAW.

This Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, except as superseded by applicable Federal law.

 

22. CHANGE IN CONTROL.

Subject to the limitations set forth in this Section 22, but only if and to the
extent determined by the Committee or the Board at or after the affected award
or grant and subject to any right of approval expressly reserved by the
Committee or the Board at the time of the determination, in case of a Change in
Control, the following provisions shall apply to any Award which has not
previously terminated or expired:

 

  a. any SAR and any stock option or Outside Director Award awarded under this
Plan that is not previously vested and exercisable shall become fully vested and
exercisable;

 

  b. the restrictions applicable to any Award which are not already vested under
the Plan shall lapse, and those existing shares and awards shall be deemed fully
vested;

 

  c. unless otherwise determined by the Board or by the Committee in its sole
discretion prior to any Change in Control, the value of all vested outstanding
stock options, SARs, Outside Director Awards and other Awards, shall be cashed
out on the basis of the Change in Control Price as of the date the Change in
Control is determined to have occurred (or other date determined by the Board or
Committee prior to the Change in Control); and

 

  d. the Board or the Committee may impose additional conditions on the
acceleration or valuation of any Award in the applicable Award Notice.

 

23. AWARDS TO OUTSIDE DIRECTORS.

23.1 The independent members of the Board may provide that all or a portion of
an Outside Director’s annual retainer, meeting fees and/or other awards or
compensation as determined by such independent members of the Board, be payable
(either automatically or at the election of an Outside Director) in the form of
Non-Qualified Stock Options, Restricted Shares, Restricted Share Units and/or
Other Stock-Based Awards, including unrestricted Shares. The Board shall
determine the terms and conditions of any such Awards, including the terms and
conditions which shall apply upon a termination of the Non-Employee Director’s
service as a member of the Board, and shall have full power and authority in its
discretion to administer such Awards, subject to the terms of the Plan and
applicable law.

23.2 The Board may also grant Awards to Outside Directors pursuant to the terms
of the Plan, including any Award described in Sections 8, 9 and 10 above. With
respect to such Awards, all references in the Plan to the Committee shall be
deemed to be references to the independent members of the Board.

 

24. NO RIGHT TO EMPLOYMENT OR PARTICIPATION.

The grant of an Award under this Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in this Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Notice or
other document evidencing such Award. Participation in the Plan shall not give
any Participant any right to remain in the employ, or to serve as a director, of
the Company or any Subsidiary or Affiliate. he Company or, in the case of
employment with a Subsidiary or Affiliate, the Subsidiary or Affiliate, reserves
the right to terminate the employment of any Participant at any time. Further,
the adoption of this Plan shall not be deemed to give any Employee or any other
individual any right to be selected as a Participant or to be granted an Award.

 

12



--------------------------------------------------------------------------------

25. NO RIGHT, TITLE OR INTEREST IN COMPANY ASSETS.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. No Participant shall have any rights as a stockholder as a result
of participation in the Plan until the date of issuance of a stock certificate
in the Participant’s name, and, in the case of restricted shares of Common
Stock, such rights are granted to the Participant under Section 10.3 hereof. To
the extent any person acquires a right to receive payments from the Company
under the Plan, those rights shall be no greater than the rights of an unsecured
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or to make payments in lieu of, or with respect
to, Plan awards. However, unless the Committee determines otherwise with the
express consent of the affected Participant, the existence of any such trusts or
other arrangements is consistent with this “unfunded” status of the Plan.

 

26. SECURITIES LAWS.

With respect to Section 16 Insiders, transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of the Plan or action by the
Committee fails so to comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

 

27. REQUIRED WRITTEN REPRESENTATIONS.

The Committee may require each person purchasing shares pursuant to a stock
option or other award under the Plan to represent to and agree with the Company
in writing that the optionee or Participant is acquiring any shares of Common
Stock without a view to their distribution. The certificates for shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for shares of Common Stock or other
securities delivered under the Plan shall be subject to stop transfer orders and
other restrictions the Committee deems advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable Federal
or state securities laws, and the Committee may cause a legend or legends to be
put on any certificates to make appropriate reference to the applicable
restrictions. Each Participant is responsible for fully complying with all
applicable state and federal securities laws and rules and the Company assumes
no responsibility for compliance with any such laws or rules pertaining to a
Participant’s resale of any shares of Common Stock acquired pursuant to this
Plan.

 

28. NON-EXCLUSIVE ARRANGEMENT.

Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if
required; and those arrangements may be either generally applicable or
applicable only in specific cases.

 

29. LIMITS ON LIABILITY AND INDEMNIFICATION.

The members of the Committee and the Board shall not be liable to any employee
or other person with respect to any determination made under the Plan in a
manner that is not inconsistent with their legal obligations as members of the
Board. In addition to all other rights of indemnification they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against reasonable expenses, including attorneys’
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party because of any action taken or failure to act
under or in connection with the Plan or any Award granted under it, and against
all amounts paid by them in settlement (provided the settlement is approved by
independent legal counsel selected by the Company) or paid to them in
satisfaction of a judgment in that action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in the action, suit or
proceeding that the Committee member is liable for negligence or misconduct in
the performance of his or her duties. Within 60 days after institution of any
action, suit or proceeding covered by this Section 29, the Committee member must
inform the Company in writing of the claim and offer the Company the
opportunity, at its own expense, to handle and defend the matter.

 

13